UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November17, 2013 Umax Group Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-174334 99-0364796 (Commission File Number) (IRS Employer Identification No.) 3923 West 6 th Street Ste. 312 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (213) 381-6627 (Registrant’s Telephone Number,Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 - MATTERS RELATED TO ACCOUNTANTS & FINANCIAL STATEMENTS Item 4.01 - Changes in Registrant's Certifying Accountant. On November 20, 2013, UMAX GROUP CORP's ( "the Company" ) Board Directors approved the replacement of the Company's independent registered public accountant, Ronald Chadwick, PC, due to his retirement. On November 20, 2013 , the Board of Directors of the Company approved the engagement of newauditors, Cutler & Co., LLC of Denver, Colorado to be the Company 's independent registered public accountant. No audit committee exists, other than the members of the Board of Directors. The action to engage new auditors was approved by the Board of Directors. No audit committee exists, other than the members of the Board of Directors. In connection with audit of fiscal years ended April 30, 2013 and and the cumulative period of May 1, 2013 through July 31, 2013 and through the date of termination of the accountants, no disagreements exist with the former independent registered public accountant on any matter of accounting principles or practices, financial statement disclosure, internal control assessment, or auditing scope of procedure, which disagreements if not resolved to the satisfaction of the former accountant would have caused them to make reference in connection with their report to the subject of the disagreement(s). The Independent Auditor Report by Ronald Chadwick, PC for the fiscal years ended April 30, 2013 and , contained an opinion which included a paragraph discussing uncertainties related to continuation of the Company as a going concern. Prior to engaging Cutler & Co., LLC, the Company had not consultedCutler & Co., LLC regarding the application of accounting principles to a specified transaction, completed or proposed, the type of audit opinion that might be rendered on the Company 's financial statements or a reportable event, nor did the Company consult with Cutler & Co., LLC, regarding any disagreements with its prior auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the prior auditor, would have caused it to make a reference to the subject matter of the disagreements in connection with its reports. SECTION 9 FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following is a complete list of exhibits filed as part of this Report. Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No. Description 23.1 Letter of Ronald Chadwick, PC, dated November 18, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Umax Group Corp. Date: November20, 2013 By: /s/ Michelle Mercier Chief Financial Officer and Director
